PER CURIAM.
In this workers’ compensation case the referee awarded claimant 35 percent unscheduled disability. The Workers’ Compensation Board affirmed and adopted the opinion of the referee. Claimant appeals contending that she is permanently and totally disabled or, in the alternative, that she is entitled to more permanent disability benefits than awarded by the Board.
After a de novo review of the record, we conclude that claimant is entitled to an award of 50 percent permanent unscheduled disability. Accordingly, the order of the Board is reversed and the case is remanded for modification of the order to reflect an award of 50 percent permanent unscheduled disability.
Reversed and remanded.